Exhibit 99.2 MORGAN STANLEY Financial Supplement - 4Q 2015 Table of Contents Page # 1 ……………. Quarterly Consolidated Financial Summary 2 ……………. Quarterly Consolidated Income Statement Information 3 ……………. Quarterly Consolidated Financial Information and Statistical Data 4 ……………. Quarterly Consolidated Loans and Lending Commitments Financial Information 5 ……………. Quarterly Institutional Securities Income Statement Information 6 ……………. Quarterly Institutional Securities Financial Information and Statistical Data 7 ……………. Quarterly Wealth Management Income Statement Information 8 ……………. Quarterly Wealth Management Financial Information and Statistical Data 9 ……………. Quarterly Investment Management Income Statement Information 10 ……………. Quarterly Investment Management Financial Information and Statistical Data 11 ……………. Quarterly U.S. Bank Supplemental Financial Information 12 ……………. Quarterly Consolidated Return on Equity Financial Information 13 ……………. Quarterly Earnings Per Share Summary 14 - 15 ……………. End Notes 16 ……………. Definition of Performance Metrics and GAAP to Non-GAAP Measures 17 ……………. Legal Notice MORGAN STANLEY Quarterly Consolidated Financial Summary (unaudited, dollars in millions, except for per share data) Quarter Ended Percentage Change From: Twelve Months Ended Percentage Dec 31, 2015 Sept 30, 2015 Dec 31, 2014 Sept 30, 2015 Dec 31, 2014 Dec 31, 2015 Dec 31, 2014 Change Net revenues Institutional Securities $ $ $ %) $ $ 6 % Wealth Management 3
